DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has amended the independent claims to include the previously indicated allowable subject matter and to overcome the prior rejections. Therefore, the claims are in a condition for allowance.

Allowable Subject Matter
	Claims 1, 3, 4, 6-12, and 14-17 are allowed.
	
	The following is an examiner’s statement of reasons for allowance: 

	The closest prior art of reference is Romero (Environment-Aware Sensor Fusion for Obstacle Detection) discloses a sensor-fusion system which detects obstacles in the environment based on a confidence value from previous training. 

	With respect to claim 1, Romero taken either individually or in combination with other prior art of record fails to teach or suggest:“…wherein, at the starting time, an angle between the reference point at the predefined distance between the hypothesis in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a correspondence with Dom Yobbi on 3/22/2022. 

1. 	(Currently Amended)  A method for the evaluation of detection results of components for roadway detection, of a roadway estimated by a roadway estimation process and/or of a planned trajectory of a driver assistance systems of an ego transportation vehicle using the roadway, wherein the detection results, an estimated roadway, and/or the planned trajectory are referred to as a hypothesis, the method comprising: 
using a metric for a trajectory manually traveled along by the ego transportation vehicle, wherein a deviation between the manually traveled-along trajectory and the hypothesis for predefined reference points is determined at a predefined distance from a starting point in a transportation vehicle-based x-y coordinate system; 
determining, based on the evaluation of the devices or of the driver assistance systems, whether the hypothesis of the components for roadway detection, the hypothesis of the roadway estimation, and/or the hypothesis of the planned trajectory of the driver assistance system fulfill predefined criteria;
determining, at a starting time, an angle between the reference point at the predefined distance between the manually traveled-along trajectory and the x axis, running in a direction of travel of the transportation vehicle-based coordinate system; 
determining, at the starting time, an angle between the reference point at the predefined distance between the hypothesis and the x axis, running in the direction of travel, of the transportation vehicle-based coordinate system; 
determining an absolute value of a difference between the two angles; 
for the evaluation of the device or of the driver assistance system, comparing the absolute value of the angular difference with a predefined threshold; 
classifying the hypothesis as usable or unusable based on the comparison;
producing an availability map for an automatic driving function based on results of the evaluation of the devices or of the driver assistance systems that indicates sections of the roadway that are usable for the automatic driving function; and
activating the automatic driving function on at least one section of the roadway that has been indicated by the availability map to be usable for the automatic driving function.
2. 	(Cancelled)  

3. 	(Currently Amended)  The method of claim [[2]] 1, wherein the predefined threshold is 1° to 3°.

4. 	(Currently Amended)  The method of claim [[2]] 1, comprising: 
determining, in addition to the angular difference, the Euclidean distance between the reference points of the manually traveled-along trajectory and the hypothesis; and 
using the determined Euclidean distance as a further metric for the evaluation of the hypothesis.

5.	(Cancelled)

6. 	(Currently Amended)  The method of claim 1, wherein the metric is based on: 

the Euclidean distance between the reference points of the manually traveled-along trajectory and the hypothesis, or 
on the deviation of the hypothesis from the accurate map by a highly accurate GPS position in conjunction with a highly accurate map.

7. 	(Currently Amended)  The method of claim 1, wherein the distance is a predefined distance of the reference points from the starting point between 10 meters and 200 meters.

8. 	(Currently Amended)  An apparatus for a planned trajectory of a driver assistance systems of an ego transportation vehicle , and the planned trajectory are referred to as a hypothesis, wherein the apparatus comprises: 
a device for a driver assistance system for roadway detection; 
a device for the evaluation of the hypothesis; and 
a device for the classification of the hypothesis, wherein the evaluation of the hypothesis uses a metric for a trajectory manually traveled along by the ego transportation vehicle, wherein a deviation between the manually traveled-along trajectory and the hypothesis for predefined reference points is determined at a predefined distance from a starting point in a transportation vehicle-based x-y coordinate system, of the devices or of the driver assistance systems, it is determined whether the hypothesis of the components for roadway detection, the hypothesis of the roadway estimation, and/or the hypothesis of planned trajectory of the driver assistance system fulfill predefined criteria,
wherein, at a starting time, an angle between the reference point at the predefined distance between the manually traveled-along trajectory and the x axis, running in the direction of travel of the transportation vehicle-based coordinate system is determined, 
wherein, at the starting time, an angle between the reference point at the predefined distance between the hypothesis and the x axis, running in the direction of travel, of the transportation vehicle-based coordinate system is determined, 
wherein an absolute value of a difference between the two angles is determined, 
wherein, for the evaluation of the device or of the driver assistance system, the absolute value of the angular difference is compared with a predefined threshold, 
wherein the hypothesis is classified as usable or unusable based on the comparison, 
wherein an availability map for an automatic driving function is produced based on results of the evaluation of the devices or of the driver assistance systems that indicates sections of the roadway that are usable for the automatic driving function, and
wherein the automatic driving function is activated on at least one section of the roadway that has been indicated by the availability map to be usable for the automatic driving function.

9. 	(Currently Amended)  A system for off-line evaluation of manually traveled-along trajectories in various surroundings scenarios, the system comprising: 
a database for storing data records relating to the manually traveled-along trajectories and a hypotheses determined for each manual trajectory as well as context data of roadway sections; 
a device for acquiring sensor information about a road profile from the data records; 
a device for estimating the road profile from an estimated road profile; 
a device for acquiring travel trajectories from the estimations of the road profile, wherein a travel trajectory is acquired for the respective estimated road profile; [[,]] 
an evaluation device for applying a predefined metric for the evaluation of the information about the road profile, the evaluation of the estimated road profile and the evaluation of the acquired travel trajectory for the estimated road profile, wherein the evaluations use a metric for evaluation of the devices or of a driver assistance system, wherein the metric is based on the manual trajectory, wherein a deviation between the manual trajectory and the hypothesis for predefined reference points is determined at a predefined distance from a starting point in a transportation vehicle-based x-y coordinate system, and wherein, based on the evaluation, it is determined whether the hypothesis fulfills predefined criteria; 
a device for keeping available at least one evaluation metric; and 
a device for making available evaluation results, 
wherein, at a starting time, an angle between the reference point at the predefined distance between the manual trajectory and the x axis, running in the direction of travel of the transportation vehicle-based coordinate system is determined, 
wherein, at the starting time, an angle between the reference point at the predefined distance between the hypothesis and the x axis, running in the direction of travel, of the transportation vehicle-based coordinate system is determined, 
wherein an absolute value of a difference between the two angles is determined, wherein, for the evaluation of the device or of the driver assistance system, the absolute value of the angular difference is compared with a predefined threshold, 
wherein the hypothesis is classified as usable or unusable based on the comparison,
wherein an availability map for an automatic driving function is produced based on the evaluation results that indicates sections of the roadway that are usable for the automatic driving function, and
wherein the automatic driving function is activated on at least one section of the roadway that has been indicated by the availability map to be usable for the automatic driving function.

10. 	(Original)  The system of claim 9, wherein a device extracts data records from the database, obtains relevant data from the data records and makes the data available to the evaluation device so evaluation results are equipped with relevant data.

11. 	(Original)  The system of claim 10, wherein the relevant data are formed by GPS coordinates which relate to the corresponding roadway section.



13. 	(Cancelled)  

14. 	(Currently amended)  The system of claim 12, wherein the availability map contains information about the availability of the automatic driving functions and of the devices for roadway detection.

15. 	(Original)  The system of claim 12, wherein a fault analysis and a performance indicator are derived from the evaluation results.

16. 	(Currently Amended)  The method of claim 3, wherein the predefined threshold is 2°.
17. 	(Currently Amended)  The method of claim 7, wherein the distance is a predefined distance of the reference points from the starting point of 30 meters.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662